Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication on 11/23/2021 subsequent to a telephonic interview with attorney Joel D. Bradley (reg# 77242) on 11/22/2021.
The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
	at least one processor; and
	at least one memory storing computer-executable instructions, that when executed by the at least one processor, cause the at least one processor to:
	receive an indication that an information input session is initiated at a first time, wherein the information input session comprises a first page including a first plurality of input fields and a second page including a second plurality of input fields;
	initiate a timer based on the indication that the information input session is initiated at the first time;
	receive first information associated with the first plurality of input fields;
	present, subsequent to receiving the first information, the second plurality of input fields;
	reset the timer based on the second plurality of input fields being presented;
	receive second information associated with a portion of the second plurality of input fields;
	determine, using the timer, that a threshold amount of time has passed since resetting the timer; and
	store, based on the determination that the threshold amount of time has passed since resetting the timer, the first information and the second information as a partial lead.

4.	(Currently Amended) The system of claim 1, wherein the computer-executable instructions further cause the at least one processor to: 
	save the first information received for the first plurality of input fields to a server.

6.	(Currently Amended) The system of claim 4, wherein saving the first information received for the first plurality of input fields to a server comprises storing the information in a table associated with a unique session identifier for the information input session.

8.	(Currently Amended) The system of claim 6, wherein saving the second information received for the second plurality of input fields to a server comprises storing the second information in the table associated with the unique session identifier for the information input session along with the first information for the first plurality of input fields.

9.	(Currently Amended) A method comprising:
receiving an indication that an information input session is initiated at a client device at a first time, wherein the information input session comprises a first page including a first plurality of input fields and a second page including a second plurality of input fields;
	initiating, at a server, a timer based on the indication that the information input session is initiated at the first time;	
	receiving, at the server, first information associated with the first plurality of input fields;
	presenting, subsequent to receiving the first information, the second plurality of input fields at the client device;
	resetting, at the server, the timer based on the second plurality of input fields being presented;
	receiving, at the server, second information associated with a portion of the second plurality of input fields;
	determining, using the timer, that a threshold amount of time has passed since resetting the timer; and
	automatically providing, to a lead delivery platform located remotely from the server and based on the determination that the threshold amount of time has passed since resetting the timer, a partial lead including the first information and the second information located at the server.

18.	(Currently Amended) A method comprising:
receiving an indication that an information input session is initiated at a first time, wherein the information input session comprises a first set of input fields presented at a client device on a first page and a second set of input fields presented at the client device on a second page;
initiating, at a server and based on a threshold amount of information being received at the client device during the information input session, a timer;
assigning, at the server, a unique session identifier to the information input session;
	receiving, by the server, first information associated with the first set of input fields;
	presenting, subsequent to receiving the first information, the second set of input fields;
	resetting, by the server and based on the second set of input fields being presented, the timer;
	receiving, by the server, second information associated with a portion of the second set of input fields;
	determining, using the timer, that a threshold amount of time has passed since resetting the timer; and
	sending, by the server and based on the determination that the threshold amount of time has passed since resetting the timer, a partial lead including the first information and the second information to a lead delivery platform located remotely from the server.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The allowed claims involve a selective timer reset step that is temporally grounded between in an important order, as recited, among presentation of first plurality of input fields, receipt of information for those input fields, presentation of second plurality of input fields subsequent to the receipt of information for those first plurality of input fields, and then resetting a timer based on the presentation of the second plurality of input fields.
While the use of timers is known in the state of the art as it pertains to a user filling out a form or providing information to software and/or some online destination/agent, the selective reset of timer as recited and as reset in this conditioned order is not clearly taught or made obvious in view of the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174